Citation Nr: 1146673	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to October 1, 2007.

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD, from October 1, 2007.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due solely to PTSD, prior to October 1, 2007.

4.  Entitlement to an effective date earlier than October 1, 2007 for an award of TDIU due to all service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T. P.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1963, and from February 1964 to March 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated October 2006, the RO granted service connection for PTSD, and assigned a 30 percent evaluation for it, effective January 17, 2002.  The Veteran disagreed with the assigned rating.  In a July 2008 rating decision, the RO assigned a 50 percent evaluation for PTSD, effective October 1, 2007.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Since the Veteran continues to seek a higher rating for PTSD, the Board will consider the claim for a higher schedular rating since the inception of the award.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

During the hearing before the undersigned in September 2011, the Veteran was asked whether he was receiving Social Security disability benefits.  His response was ambiguous.  The Court has stated that where there is actual notice to VA that the appellant may be receiving disability benefits from the Social Security Administration, VA has the duty to acquire a copy of the decision granting disability benefits and the supporting medical documentation relied upon.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board finds that it must be clarified whether the Veteran is, in fact, receiving disability benefits from the Social Security Administration and, if so, such records must be obtained.

The Court has also held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the most recent VA psychiatric examination was conducted in June 2008, and the Veteran has asserted his condition has increased in severity since that time.  Under 38 C.F.R. § 3.326(a) (2011), a VA examination will be authorized where there is a possibility of a valid claim.

By rating decision dated July 2008, the RO granted a TDIU, effective October 1, 2007.  The Veteran submitted a notice of disagreement with the effective date of the award of a TDIU in August 2008.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  This matter must, accordingly, be remanded for issuance of a statement of the case.

In addition to PTSD, the Veteran has also been granted service connection for diabetes mellitus, type 2, with erectile dysfunction, evaluated as 20 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and for peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling.  A review of the July 2008 rating action that granted the Veteran's claim for a TDIU discloses the award was predicated on the combined severity of all his service-connected disabilities.  

Nevertheless, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  The Board finds the assertions made by the Veteran's representative at the September 2011 hearing raise the issue of whether he is entitled to a TDIU during the period from January 17, 2002, through September 30, 2007, solely on the basis of PTSD, in conjunction with his increased rating claim.  As the RO has not yet considered whether the Veteran is entitled to a TDIU prior to October 1, 2007, solely on the basis of PTSD, the issue must be remanded to the RO for consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify whether he is in receipt of Social Security Administration disability benefits or Supplemental Security Income.  He should also be requested to provide the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for PTSD since 2009.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, as well as any Social Security Administration decisions and the medical records relied upon in reaching any decision.  To the extent the records are not obtained, the claims folder should contain documentation of the attempts made and appellant and his representative should be notified as appropriate.

2.  Thereafter, schedule a VA psychiatric examination to determine the nature and severity of the manifestations of the Veteran's PTSD.  The examination report should include a detailed account of all pathology found to be present.  If there are psychiatric disorders other than PTSD, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be dissociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of PTSD affect the appellant's social and industrial capacity, and whether the condition is permanent in nature.  The report of the examination should include a complete rationale for all opinions expressed.  All necessary special studies or tests are to be accomplished.  The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993).  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and adjudicate the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD, prior to October 1, 2007, and entitlement to an initial evaluation in excess of 50 percent for PTSD, from October 1, 2007.  If either benefit sought is not granted, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

4.  Adjudicate the issue of entitlement to TDIU solely on the basis of the severity of PTSD, prior to October 1, 2007.  Notice of the determination and the Veteran's appellate rights should be issued.  If the Veteran submits a timely notice of disagreement, the RO should issue a statement of the case.  Thereafter, the issue should be returned to the Board for appellate consideration in conjunction with his increased rating claims for PTSD.

5.  Following completion of the above, if TDIU has not been granted from January 12, 2002, issue the Veteran and his representative a statement of the case as to the issue of entitlement to an effective date earlier than October 1, 2007 for an award of a TDIU based on all service-connected disabilities, (pursuant to a notice of disagreement with the July 2008 rating action award of TDIU based on all service-connected disabilities, from October 1, 2007).  Only if the Veteran then submits a timely substantive appeal as to the issue of entitlement to an effective date earlier than October 1, 2007 for an award of a TDIU based on all service-connected disabilities should the earlier effective date issue be returned to the Board for appellate consideration.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


